Citation Nr: 0427540	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  04-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthralgia.

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for chronic fatigue 
syndrome.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for a urinary tract 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

A hearing before the Board sitting at the RO was conducted in 
April 2004, and a transcript of that hearing has been placed 
in the claims file.

A review of the record discloses that additional development 
of the evidence is warranted prior to further consideration 
by the Board.  Accordingly, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The appellant reports that he served on active duty from 
January 1987 through January 1989; however, that service has 
not yet been verified.

The appellant seeks entitlement to service connection for 
several disabilities, including multiple joint arthralgia.  
The evidence shows that in September 1988, he sustained a 
laceration of the right little finger which necessitated 
surgical repair and months of occupational therapy.  Although 
he was reportedly discharged from service shortly thereafter, 
a copy of the his service separation examination has not been 
associated with the claims folder.

VA medical records, dated in August 2000 and June 2001, show 
that the appellant continues to have problems with his right 
5th finger.  Such problems have been variously reported as a 
flexion deformity and arthritis.  The VA has not yet examined 
the appellant to consider whether there is a nexus between 
the injury to the appellant's right 5th finger in service and 
his reported problems with that finger. 

On VA Form 21-4142, received by the RO in March 2003, the 
appellant reported that he had been treated at the Marshfield 
Clinic in Marshfield, Wisconsin, and at the Marshfield 
Clinic-Wausa Center, Wausa, Wisconsin.  He did not, however, 
identify the disorder(s) for which he had been treated or the 
dates of such treatment.   Moreover, the VA made no attempt 
to clarify such information.

The VA has a statutory duty to assist the appellant in the 
development of his claims.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  Inasmuch as there may be outstanding 
evidence in this case, additional development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is remanded for the following actions:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In particular, ensure 
that the appellant has been notified of 
the following:  (1) the information and 
evidence not of record that is necessary 
to substantiate each of his specific 
claims; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence that the 
appellant is expected to provide; and 
(4) the need to furnish the VA any 
evidence in his possession that pertains 
to any of his claims, i.e., something to 
the effect that he should give the VA 
everything he has pertaining to his 
claims.
2.  Through official channels, such as 
the National Personnel Records Center 
(NPRC), verify the appellant's reported 
dates of service and request a copy of 
his service separation examination.

3.  Request that the appellant identify 
the dates of his treatment and the 
disorders for which he was treated at the 
Marshfield Clinic in Marshfield, 
Wisconsin, and the Marshfield Clinic-
Wausa Center in Wausa, Wisconsin.  Then, 
request the records of that treatment 
directly from those facilities.  Also, 
request that the appellant furnish any 
such records in his possession.

4.  When the actions in paragraphs 2 and 
3 have been completed, schedule the 
appellant for an examination of his hands 
to determine the nature, etiology, and 
extent of any disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  If disability of 
the right 5th finger is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis.  The 
examiner must also render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such 
disability is the result of any event in 
service, including, but not limited to, 
the laceration of his right 5th finger in 
September 1988.  The rationale for all 
opinions must be set forth in writing.

5.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any additional VA 
examinations, and then readjudicate the 
issues of entitlement to service 
connection for the following disorders:  
multiple joint arthralgia; bilateral hip 
disability; bilateral knee disability; 
low back disability; chronic fatigue 
syndrome; and allergic rhinitis.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he must 
be furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the appellant has the right to 
submit any additional evidence and/or argument on such 
issues.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999). 



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




